Exhibit 10.2

 



NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OR
CONVERSION OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED HEREBY MAY NOT BE EXERCISED, CONVERTED, OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”)
EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE
TRANSFER DOES NOT CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE
FEDERAL OR STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE
COMPANY), THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
THE HOLDER HEREOF AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH
PERSON TO WHOM THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OR CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

10% SECURED SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

Note No.: E-«Note» April 30, 2012 $«IPrincipal» Harbor City, California

 

THIS 10% SECURED SUBORDINATED CONVERTIBLE NOTE is one of a series of duly
authorized and validly issued 10% Secured Subordinated Convertible Notes of
Balqon Corporation, a Nevada corporation, (the “Company”), having its principal
place of business at 1420 240th Street, Harbor City, CA 90710, issued pursuant
to the terms and conditions contained in those certain Amendment and Exchange
Agreements (collectively, the “Exchange Agreements”), dated effective as of
March 30, 2012, entered into between the Company and each of the holders of
$916,500 in aggregate principal amount outstanding under those certain Unsecured
Subordinated Convertible Promissory Notes issued pursuant to the Company’s
Confidential Private Placement Memorandum dated March 23, 2009 (this note, the
“Note” and, collectively with the other notes of such series, the “Notes”).

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT (THE
“SECURITY AGREEMENT”) DATED AS OF THE ORIGINAL ISSUE DATE AND EXECUTED BY THE
COMPANY FOR THE BENEFIT OF THE HOLDERS OF THE NOTES. ADDITIONAL RIGHTS OF THE
HOLDER ARE SET FORTH IN THE SECURITY AGREEMENT.

 

-1-

 

FOR VALUE RECEIVED, BALQON CORPORATION, a Nevada corporation (“Company”),
promises to pay to «Name» (“Holder”), or its registered assigns, the principal
sum of «IPrincipal2» THOUSAND DOLLARS ($«IPrincipal»), or such lesser amount as
shall equal the outstanding principal amount hereof, together with interest from
the date of this 10% Secured Subordinated Convertible Promissory Note (this
“Note”) on the unpaid principal balance at a rate equal to 10% per annum,
computed on the basis of the actual number of days elapsed and a year of three
hundred sixty-five (365) days. Interest on the outstanding principal balance of
this Note shall be payable quarterly as described in Section 2. Subject to
Section 6, all unpaid principal, together with any then unpaid and accrued
interest and other amounts payable hereunder, shall be due and payable on the
Note Maturity Date (as defined below). Subject to Section 6, any unpaid
principal and accrued and unpaid interest on the Note Maturity Date shall be
payable in cash. Upon payment in full of all principal and interest payable
hereunder, this Note shall be surrendered to the Company for cancellation.

 

The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:

 

1.               Certain Definitions. For purposes of this Note, the following
terms shall have the following respective meanings:

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

Closing Bid Price” and “Closing Sales Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or, if such principal
market begins to operate on an extended hours basis and does not designate the
closing bid price or the closing trade price, as the case may be, then the last
bid price or the last trade price, respectively, of such security prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the OTC Bulletin Board for such security as reported by Bloomberg,
or, if no closing bid price or last trade price, respectively, is reported for
such security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink OTC Markets. If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

-2-

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note.

 

“Event of Default” means any of the events specified as such in Section 5.1.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided, however,
that any such issuance shall only be to a Person (or to the equity-holders of a
Person) which is an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

“GAAP” means the United States generally accepted accounting principles applied
on a consistent basis during the periods involved.

 

“Holder” means the person or entity specified in the introductory paragraph of
this Note or any transferee that is at the time the registered holder of this
Note. The Holder or any transferee is an “accredited investor” as defined under
U.S. federal securities laws or otherwise will qualify to allow this offering to
take place as a private placement under applicable securities laws.

 

“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payables incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.

 

-3-

 

 

 

“Insolvency or Liquidation Proceeding” shall mean (i) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding, relative to the Company or to its
creditors, as such, or to its assets, or (ii) any liquidation, dissolution,
reorganization or winding up of the Company, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (iii) any assignment
for the benefit of creditors or any other marshaling of assets and liabilities
of the Company.

 

“Note Maturity Date” shall mean the earlier of (i) March 31, 2013, or (ii) the
date as of which the outstanding principal and accrued interest on this Note and
all other payments payable hereunder are due and payable to the Holder pursuant
to Section 5.2.

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence this Note.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Reorganization Securities” shall mean shares of stock of the Company, or its
successor, as reorganized, or other securities of the Company or any other
person provided for by a plan of reorganization, the payment of which is
subordinated, at least to the same extent as this Note, to the payment of all
Senior Indebtedness which may at the time be outstanding and the principal of
which is due no earlier than the principal of this Note, provided that the
rights of the holders of the Senior Indebtedness are not impaired thereby or
such holders as a class shall have approved such plan of reorganization.

 

“Representative” shall mean the trustee, agent or other representative for
holders of all or any of the Senior Indebtedness, if any, designated in the
indenture, agreement or other document creating, evidencing or governing such
Senior Indebtedness or pursuant to which it was issued, or otherwise duly
designated by the holders of such Senior Indebtedness.

 

“Senior Indebtedness” shall mean the principal of and unpaid interest on all
Indebtedness of the Company (i) incurred on, before or after the date of this
Note for money borrowed from any bank, savings and loan or other commercial or
financial institution in an amount of up to $2,500,000 in the aggregate, and is
evidenced by promissory notes, bonds, debentures or other written obligations,
(ii) incurred before the date of this Note and listed on Schedule A to this
Note, and (iii) incurred on, before or after the date of this Note in connection
with any renewals or extensions of any Indebtedness described in (i) and (ii)
above; provided, however, that the term shall not include (a) any lease
financing arrangement involving the Company and (b) Indebtedness which by the
terms of the instrument creating or evidencing it is subordinated to or on
parity with this Note. For the avoidance of doubt, Senior Indebtedness shall
include Indebtedness of the Company incurred pursuant to the Company’s agreement
with Bridge Bank, National Association, as such agreement may be amended from
time to time.

 

-4-

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

Other capitalized terms not defined in this Note have the same meaning as in the
Securities Purchase Agreement.

 

2.               Interest. This Note will bear interest at a rate of 10% per
annum. Accrued interest on this Note shall be due and payable quarterly on the
fifth (5th) day after the last Business Day of each calendar quarter beginning
with the quarter ended June 30, 2012, with a final installment due on the Note
Maturity Date, whether by acceleration, scheduled maturity or otherwise, unless
such amounts are converted into Common Stock pursuant to the terms set forth
herein. Subject to Section 6, any accrued interest on this Note that is due on
or prior to the Note Maturity Date shall be payable in cash.

 

3.               Prepayment. At any time upon fifteen (15) days prior written
notice to the Holder, the Company may prepay this Note in whole or in part;
provided, however, that: (i) any prepayment of this Note may only be made in
connection with the prepayment of all Notes on a pro rata basis, based on the
respective aggregate outstanding principal amounts of each such Note, and (ii)
any such prepayment will be applied first to the payment of expenses due under
this Note, second to interest accrued on this Note and third, if the amount of
prepayment exceeds the amount of all such expenses and accrued interest, to the
payment of principal of this Note.

 

4.               Subordination.

 

4.1            Subordinated Notes Subordinate to Senior Indebtedness. The
provisions of this Section 4 apply notwithstanding anything to the contrary
contained in this Note. The Company covenants and agrees, and the Holder, by
such Holder’s acceptance hereof, likewise covenants and agrees, that, to the
extent and in the manner hereinafter set forth in this Section, the indebtedness
represented by this Note and the payment of the principal of and interest on
this Note are hereby expressly made subordinate and subject in right of the
prior payment in full of all Senior Indebtedness. This Section 4 constitutes a
continuing offer to all persons who become holders of, or continue to hold,
Senior Indebtedness, each of whom is an obligee hereunder and is entitled to
enforce such holder’s rights hereunder, subject to the provisions hereof,
without any act or notice of acceptance hereof or reliance hereon.

 

4.2            Payment Over of Proceeds Upon Dissolution, Etc.

 

(a)             In the event of any Insolvency or Liquidation Proceeding, all
Senior Indebtedness shall first be paid in full before the Holder is entitled to
receive any direct or indirect payment or distribution of any cash, property or
securities (excluding Reorganization Securities) on account of the principal of
or interest on this Note.

 

-5-

 

 

 

(b)            The holders of Senior Indebtedness (or their respective
Representatives) shall be entitled to receive directly, for application to the
payment thereof (to the extent necessary to pay all such Senior Indebtedness in
full after giving effect to any substantially concurrent payment or distribution
to the holders of such Senior Indebtedness), any payment or distribution of any
kind or character, whether in cash, property or securities (excluding
Reorganization Securities but including any payment or distribution, except
Reorganization Securities, which may be payable or deliverable by reason of the
payment of any other indebtedness of the Company being subordinated to the
payment of this Note) which may be payable or deliverable in respect of this
Note in any such Insolvency or Liquidation Proceeding.

 

(c)             In the event that, notwithstanding the foregoing provisions of
this Section 4.2, the Holder shall have received any payment from or
distribution of assets of the Company in an Insolvency or Liquidation Proceeding
or the estate created by the commencement of any such Insolvency or Liquidation
Proceeding, of any kind or character in respect of this Note whether in cash,
property or securities (excluding Reorganization Securities but including any
payment or distribution, except Reorganization Securities, which may be payable
or deliverable by reason of the payment of any other indebtedness of the Company
being subordinated to the payment of this Note) before all Senior Indebtedness
is paid in full, then and in such event such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of the
Senior Indebtedness remaining unpaid (or their respective Representatives), to
the extent necessary to pay all such Senior Indebtedness in full after giving
effect to any substantially concurrent payment or distribution to the holders of
such Senior Indebtedness, for application to the payment in full of such Senior
Indebtedness.

 

4.3            Default on Senior Indebtedness.

 

(a)             If there exists a default in the payment when due (whether at
maturity or upon acceleration or mandatory repayment, or on any principal
installment payment date or interest payment date, or otherwise) of any Senior
Indebtedness (a “Payment Default”) and such default shall not have been cured or
waived in writing by or on behalf of the requisite percentage of the holders of
such Senior Indebtedness (or their Representative, if any), then any payment on
account of principal of or interest on this Note which the Holder would then be
entitled to receive, but for the provisions of this Section 4.3(a), shall
instead be paid over to the holders of such Senior Indebtedness (or their
Representative, if any) until all amounts of Senior Indebtedness then due and
payable have been paid in full, prior to any direct or indirect payment by or on
behalf of the Company to the holder of any principal of or interest on this
Note.

 

-6-

 

(b)            The Company may not, directly or indirectly, make, and the Holder
may not ask, demand, take or receive from or on behalf of the Company, any
payment on account of the principal of or interest on this Note during the
period (a “Deferral Period”) from the date the Company and/or the Holder receive
from a holder of Senior Indebtedness a notice (a “Deferral Notice”) of:

 

(i)              the existence of a Payment Default; or

 

(ii)            the existence of any event of default (other than a Payment
Default) under any agreement or instrument pursuant to which any Senior
Indebtedness is issued, in each instance as now in effect or as hereafter from
time to time modified or amended, without the necessity of any consent by or
notice to the Holders (a “Specified Covenant Default”);

 

until the earlier of (i) the date such Payment Default or Specified Covenant
Default is cured, waived in writing or otherwise ceases to exist and (ii) the
one hundred eightieth (180th) day after receipt by the Company and/or by the
holder of this Note of such Deferral Notice; provided, however, that (x) only
one Deferral Notice relating to the same Payment Default or Specified Covenant
Default may be given, (y) no subsequent Deferral Notice may be given with
respect to any Payment Default or Specified Covenant Default existing at the
time an effective Deferral Notice is given and (z) if any such Deferral Notice
has been given, no subsequent Deferral Notice with respect to any number of
different Payment Defaults or Specified Covenant Defaults shall be effective
until the later of (1) the date such subsequent Deferral Notice is received by
the Company and the holders of Subordinated Notes and (2) the three hundred
sixty-fifth (365th) day after receipt of the then most recent prior effective
Deferral Notice. So long as any Senior Indebtedness is outstanding, the Holder
shall give the holders of the Senior Indebtedness five (5) Business Days prior
written notice of any proposed demand for payment or institution of proceedings
with respect to this Note (which notice may be given during a Deferral Period
provided that the proposed demand for payment is not to be made or the proposed
proceedings are not to be instituted until the expiration of such Deferral
Period).

 

(c)             Upon termination of any Deferral Period the Company shall resume
payments on account of the principal of and interest on this Note subject to the
obligation of the Company and the Holder to pay over to the holders of Senior
Indebtedness amounts otherwise payable on account of the principal of and
interest on this Note pursuant to the provisions of, and in the circumstances
specified in, this Section 4.

 

(d)            During the first one hundred twenty (120) days of any Deferral
Period, payment on account of this Note may not be accelerated unless a
voluntary Insolvency or Liquidation Proceeding shall be instituted by the
Company or an involuntary Insolvency or Liquidation Proceeding shall be
instituted against the Company and such proceeding remains undismissed for a
period of sixty (60) days. So long as any Senior Indebtedness is outstanding,
the Holder shall give the holders of the Senior Indebtedness five (5) Business
Days’ prior written notice of any proposed acceleration with respect to this
Note (which notice may be given during a Deferral Period provided that the
proposed acceleration is not to be effective until the expiration of such
Deferral Period).

 

-7-

 

(e)             In the event that, notwithstanding the foregoing provisions of
this Section 4.3, any payment shall be made by or on behalf of the Company and
received by the Holder at a time after the giving of a Deferral Notice and
during a Deferral Period, then such payment shall be held in trust for the
benefit of and shall be immediately paid over to the holders of Senior
Indebtedness remaining unpaid or their respective Representatives, for
application to the payment in full of all Senior Indebtedness in accordance with
its terms (after giving effect to any prior or substantially concurrent payment
to the holders of such Senior Indebtedness).

 

4.4            Subrogation to Rights of Holders of Senior Indebtedness. After
all amounts payable under or in respect of Senior Indebtedness are paid in full,
the Holder shall be subrogated to the extent of the payments or distributions
made to the holders of, or otherwise applied to payment of, such Senior
Indebtedness pursuant to the provisions of this Section 4 (equally and ratably
with the holders of all indebtedness of the Company which by its express terms
is subordinate and subject in right of payment to Senior Indebtedness to
substantially the same extent as this Note is so subordinate and subject in
right of payment and which is entitled to like rights of subrogation), to the
rights of the holders of such Senior Indebtedness (or their respective
Representatives) to receive payments and distributions of cash, property and
securities applicable to the Senior Indebtedness until the principal of and
interest on this Note shall be paid in full. For purposes of such subrogation,
no payments or distributions to the holders of the Senior Indebtedness (or their
respective Representatives) of any cash, property or securities to which the
Holder would be entitled except for the provisions of this Section 4, and no
payments over pursuant to the provisions of this Section 4 to the holders of
Senior Indebtedness (or their respective Representatives) by the Company or the
Holder shall, as among the Company and its creditors (other than holders of
Senior Indebtedness and the Holder), be deemed to be a payment or distribution
by the Company to or on account of Senior Indebtedness it being understood that
the provisions of this Section 4 are solely for the purpose of defining the
relative rights of the holders of Senior Indebtedness on the one hand and the
Holder on the other hand.

 

If any payment or distribution to which the Holder would otherwise have been
entitled but for the provisions of this Section 4 shall have been applied,
pursuant to the provisions of this Section 4, to the payment of all amounts
payable under the Senior Indebtedness, then and in such case, the Holder shall
be entitled to receive (equally and ratably with the holders of all indebtedness
of the Company which by its express terms is subordinate and subject in right of
payment to Senior Indebtedness to substantially the same extent as this Note is
subordinate and subject in right of payment and which is entitled to like
rights) from the holders of such Senior Indebtedness (or their respective
Representatives) any substantially contemporaneous payments or distributions
received by such holders of Senior Indebtedness (or their respective
Representatives) in excess of the amount sufficient to pay in full all
obligations payable under or in respect of such Senior Indebtedness.

 

-8-

 

4.5            Rights of Holders Not to Be Impaired. Nothing contained in this
Section 4 or elsewhere in this Note is intended to or shall:

 

(a)             impair, as among the Company, its creditors other than holders
or Senior Indebtedness and the Holder, the obligation of the Company, which is
absolute and unconditional, to pay to the Holder the principal of and premium,
if any, and interest on this Note as and when the same shall become due and
payable in accordance with their terms; or

 

(b)            affect the relative rights against the Company of the Holder of
this Note and creditors of the Company other than the holders of Senior
Indebtedness; or

 

(c)             prevent the Holder from exercising all remedies otherwise
permitted by applicable law upon default subject to the rights, if any, under
this Section 4 of the holders of Senior Indebtedness to receive payments or
distributions otherwise payable or deliverable to, or received by, such holder
upon the exercise of any such remedy and subject to the restriction on
acceleration set forth in Section 4.3(d).

 

4.6            Effectuation of Subordination. If the Holder does not file a
proper claim or proof of debt in the form required in any Insolvency or
Liquidation Proceeding prior to thirty (30) days before the expiration of the
time to file such claims or proofs, then the holders of the Senior Indebtedness,
or their Representatives, are hereby authorized, and shall have the right
(without any duty), to file an appropriate claim for and on behalf of such
holder.

 

4.7            No Waiver of Subordination Provisions. No right of any present or
future holder of any Senior Indebtedness, or Representative thereof, to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act by any such holder or Representative thereof, or by any
noncompliance by the Company with the terms, provisions and covenants of this
Note regardless of any knowledge thereof which any such holder or Representative
thereof may have or be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness (or their Representatives, if applicable) may, at
any time and from time to time, without the consent of or notice to the Holder,
without incurring responsibility to the Holder and without impairing or
releasing the subordination and other benefits provided in this Section 4 or the
obligations hereunder of the Holder to the holders of Senior Indebtedness, do
any one or more of the following all without notice to the Holder and even if
any right of reimbursement or subrogation or other right or remedy of the Holder
is affected, impaired or extinguished thereby:

 

-9-

 

 

 

(a)             change the manner, place or terms of payment or change or extend
the time of payment of, or renew, exchange, amend or alter, the terms of any
Senior Indebtedness, any security therefor or guaranty thereof or any liability
of the Company or any guarantor to such holder, or any liability incurred
directly or indirectly in respect thereof, or otherwise amend, renew, exchange,
modify or supplement in any manner Senior Indebtedness or any instrument
evidencing or guaranteeing or securing the same or any agreement under which
Senior Indebtedness is outstanding;

 

(b)            sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and any order any property pledged, mortgaged
or otherwise securing Senior Indebtedness or any liability of the Company or any
guarantor to such holder, or any liability incurred directly or indirectly in
respect thereof;

 

(c)             settle or compromise any Senior Indebtedness or any other
liability of the Company or any guarantor of the Senior Indebtedness to such
holder or any security therefor or any liability incurred directly or indirectly
in respect thereof and apply any sums by whomsoever paid and however realized to
any liability (including, without limitation, Senior Indebtedness) in any manner
or order; and

 

(d)            fail to take or to record or otherwise perfect, for any reason or
for no reason, any lien or security interest securing Senior Indebtedness by
whomsoever granted, exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any guarantor or any other person,
elect any remedy and otherwise deal freely with the Company and any security and
any guarantor of the Senior Indebtedness or any liability of the Company or any
guarantor to such holder or any liability incurred directly or indirectly in
respect thereof.

 

4.8            Reliance on Court Orders; Evidence of Status. Upon any payment or
distribution of assets of the Company referred to in Section 4.2, the Holder
shall be entitled to rely upon a certificate of the receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution delivered to the Holder for the purpose of ascertaining the persons
entitled to participate in such payment or distribution, the holders of Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Section 4.

 

In the absence of any such receiver, trustee in bankruptcy, liquidating trustee,
agent or other person, the holder of this Note shall be entitled to rely upon a
written notice by a person representing himself to be a holder of Senior
Indebtedness (or a Representative on behalf of such holder) as evidence that
such person is a holder of Senior Indebtedness (or is such a Representative) for
any relevant purpose. In the event that any holder determines in good faith that
further evidence is required with respect to the right of any person as a holder
of Senior Indebtedness (or such a Representative), as to the extent to which
such person is entitled to participate in such payment or distribution, and as
to other facts pertinent to the rights of such person under this Section 4, such
holder may request such person to furnish evidence to the reasonable
satisfaction of such holder as to the amount of Senior Indebtedness held by such
person, the extent to which such person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
person under this Section 4, and if such evidence is not furnished such holder
may defer (without liability to any holder of Senior Indebtedness or any
Representative of such holder) any payment to such person pending judicial
determination as to the right of such person to receive such payment or until
such time as such holder shall be otherwise satisfied as to the right of such
person to receive such payment.

 

-10-

 

4.9            Not to Prevent Events of Default. The failure to make a payment
on account of the principal of or interest on this Note by reason of any
provision of this Section 4 shall not be construed as preventing the occurrence
of a default or an Event of Default under this Note. Except as expressly
provided in Section 4.3(d), nothing in this Section 4 shall affect the rights of
the Holder to accelerate the maturity of this Note in accordance with its terms.

 

4.10         Amendments. Without the prior written consent of the holders of the
Senior Indebtedness, the Company and the Holder shall not amend, supplement or
otherwise modify any provision of this Section 4 if such amendment would have a
material adverse effect on the holders of the Senior Indebtedness, amend,
supplement or otherwise modify any other provision of this Note.

 

5.               Default.

 

5.1            Events of Default. If any of the following events (each, an
“Event of Default” and collectively, “Events of Default”) shall occur:

 

(a)             the Company shall default in the payment of any part of the
principal of this Note or the other Notes;

 

(b)            the Company shall default in the payment of any installment of
interest on this Note or the other Notes for more than fifteen (15) days after
the same shall become due and payable;

 

(c)             the Company shall breach or default in the performance of any
covenant or warranty of the Company in this Note, and continuance of such breach
for a period of thirty (30) days after there has been given, by registered or
certified mail, to the Company by the holder of this Note, a written notice
specifying such breach or default and requiring it to be remedied;

 

(d)            a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Company or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or

 

-11-

 

(e)             the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Company or for any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action in furtherance of any of the foregoing;

 

then and in any such event the Holder of this Note may at any time (unless all
defaults theretofore or thereupon shall have been remedied) at its option, by
written notice to the Company, declare this Note to be due and payable,
whereupon the same shall forthwith mature and become due and payable without
presentment, demand, protest or other notice, all of which are hereby waived.

 

5.2            Remedies on and Notices of Default. Subject to the provisions of
Section 4, in case any one or more Events of Default shall occur, the Holder
may, with the consent of the holders of 67% of the then outstanding principal
amount of the Notes, proceed to protect and enforce the rights of such holder by
a suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any agreement contained in this Note, or for an
injunction against a violation of any of the terms or provisions hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law. In case of a default under this Note, the Company will pay to the Holder
such further amount as shall be sufficient to cover the reasonable cost and
expense of enforcement, including, without limitation, reasonable attorneys’
fees. If the Holder shall give any notice or take any other action in respect of
a claimed default, the Company shall forthwith give written notice thereof to
all other holders of similarly subordinated notes at the time outstanding,
describing the notice or action and the nature of the claimed default. No course
of dealing and no delay on the part of any Holder of this Note in exercising any
right shall operate as a waiver thereof or otherwise prejudice such Holder’s
rights or the rights of the holder of any similarly subordinated notes. No
remedy conferred by this Note upon the Holder shall be exclusive of any other
remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise. In addition to the foregoing remedies, upon the occurrence
or existence of any Event of Default, the Holder may exercise any other right,
power or remedy granted to the Holder as set forth in the Security Agreement.

 

6.               Conversion.

 

6.1            Automatic Conversion. If at any time after one hundred eighty
(180) days after the issuance of this Note the Closing Bid Price or Closing
Sales Price, as the case may be, of a share of the Company’s Common Stock equals
or exceeds $4.50 (subject to appropriate adjustment in the event of a stock
split, stock dividend, combination or similar event) for twenty (20) consecutive
Trading Days, then the principal amount of this Note shall automatically convert
into shares of Common Stock at the Conversion Price (as defined below). Accrued
and unpaid interest on the date of such automatic conversion shall be paid in
cash by the Company. The conversion will be deemed to have occurred as of the
close of business on such twentieth (20th) consecutive Trading Day. The Company
shall notify the Holder in writing within one (1) Trading Day after any
automatic conversion, and will cause certificate representing the Conversion
Shares to be issued within three (3) Trading Days after automatic conversion,
and will deliver those certificates to the Holder by overnight courier
immediately after receipt of the original of this Note for cancellation.

 

-12-

 

6.2            Conversion Procedure in the Event of Automatic Conversion. In the
event of automatic conversion, the outstanding principal under this Note will
convert automatically without any further action by the Company whether or not
the Note is surrendered to the Company or its transfer agent. The Company will
not be obligated to issue certificates evidencing the securities issuable upon
automatic conversion of this Note unless this Note is either delivered to the
Company or its transfer agent, or the Holder notifies the Company or its
transfer agent that this Note has been mutilated, lost, stolen or destroyed and
executes an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with this Note. At its
expense, the Company will, as soon as reasonably practicable thereafter, issue
and deliver to the Holder a certificate for the number of shares of Common Stock
to which the Holder will be entitled upon conversion (bearing such legends as
are required by applicable state and federal securities laws in the opinion of
counsel to the Company), together with a check payable to the Holder for any
cash amounts payable as described in Section 6.1 (with respect to accrued and
unpaid interest) and Section 6.5 (with respect to fractional shares).

 

6.3            Voluntary Conversion. The Holder may, at any time before this
Note has been repaid in full, elect to convert all or any portion of the
outstanding principal into shares of Common Stock at the Conversion Price.

 

6.4            Conversion Procedure in the Event of Voluntary Conversion.

 

(a)             Each voluntary conversion of this Note shall be effected by the
surrender of this Note at the principal office of the Company at any time during
normal business hours, together with a written notice by the Holder stating that
the Holder desires to convert the entire, or a specified increment of, principal
of this Note into Common Stock. Each conversion of a Note will be deemed to have
been effected as of the close of business on the date on which this Note has
been surrendered and the notice has been received, and at that time, the rights
of the Holder of this Note will cease and the person or persons in whose name or
names any certificate or certificates for Common Stock are to be issued upon
conversion will be deemed to have become the Holder or Holders of record of the
shares of Common Stock represented thereby.

 

-13-

 

(b)            Within two (2) Trading Days after a conversion has been effected,
the Company will deliver to the converting Holder:

 

(i)              a certificate or certificates representing the number of shares
of Common Stock issuable by reason of conversion in such name or names and such
denomination or denominations as the converting Holder has specified; and

 

(ii)            a replacement Note representing the principal amount of this
Note delivered to the Company in connection with the conversion but which was
not converted.

 

(c)             The issuance of certificates for Common Stock upon conversion of
this Note will be made without charge to the Holder for any tax in respect
thereof or other cost incurred by the Company in connection with conversion and
the related issuance of Common Stock. Upon conversion of any portion of this
Note, the Company will take all actions as are necessary in order to ensure that
the Common Stock issuable with respect to conversion will be validly issued,
fully paid and nonassessable.

 

(d)            The Company will not close its books against the transfer of this
Note or of the shares of Common Stock issued or issuable upon conversion of this
Note in any manner which interferes with the timely conversion of this Note, and
will at all times reserve for issuance the maximum number of shares of Common
Stock into which this Note is convertible.

 

6.5            Fractional Shares; Interest. No fractional shares shall be issued
upon conversion of this Note. In lieu of the Company issuing any fractional
shares to Holder upon the conversion of this Note, the Company shall pay to
Holder an amount in cash equal to the product obtained by multiplying the
Conversion Price applied to effect such conversion by the fraction of a share
not issued pursuant to the previous sentence. Upon conversion of this Note in
full or the payment of outstanding amounts specified in this Note, the Company
shall be released from all its obligations and liabilities under this Note.

 

6.6            Conversion Price. The initial Conversion Price shall be $0.40 per
share of Common Stock. The Conversion Price shall be subject to adjustment as
described in Section 7.

 

7.               Conversion Price Adjustments.

 

7.1            Adjustments for Stock Splits and Subdivisions. In the event the
Company should at any time or from time to time after the date of issuance
hereof fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock without payment of any consideration by such holders for
the additional shares of Common Stock, then, as of such record date (or the date
of such dividend distribution, split or subdivision if no record date is fixed),
the Conversion Price shall be appropriately decreased so that the number of
shares of Common Stock issuable upon conversion of this Note shall be increased
in proportion to such increase of outstanding shares.

 

-14-

 

7.2            Adjustments for Reverse Stock Splits. If the number of shares of
Common Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price shall be appropriately
increased so that the number of shares of Common Stock issuable on conversion
hereof shall be decreased in proportion to such decrease in outstanding shares.

 

7.3            Subsequent Equity Sales.

 

(a)             If, at any time while this Note is outstanding, the Company
sells or grants any option to purchase or sells or grants any right to reprice,
or otherwise disposes of or issues (or announces any sale, grant or any option
to purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustments shall be made whenever such Common Stock or
Common Stock Equivalents are issued.

 

(b)            Notwithstanding the foregoing, no adjustment will be made under
this Section 7.3 in respect of an Exempt Issuance. The Company shall notify the
Holder in writing, no later than the Trading Day following the issuance of any
Common Stock or Common Stock Equivalents subject to this Section 7.3, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice, the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 7.3, upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance.

 

(c)             Calculations. All calculations under this Section 7 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 7, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

-15-

 

7.4            Notices of Record Date, Etc. In the event of:

 

(a)             Any taking by the Company of a record of the holders of any
class of securities of the Company for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable out of earned surplus at the same rate as that of the last such cash
dividend theretofore paid) or other distribution or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

 

(b)            Any capital reorganization of Company, any reclassification or
recapitalization of the capital stock of Company or any transfer of all or
substantially all of the assets of the Company to any other Person or any
consolidation or merger involving the Company; or

 

(c)             Any voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

 

the Company will mail to the Holder at least ten (10) days prior to the earliest
date specified therein, a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend, distribution or right
and the amount and character of such dividend, distribution or right; and (B)
the date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining shareholders entitled to
vote thereon.

 

7.5            Reservation of Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock for the purpose of effecting the conversion of this Note
such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of this Note; and if at any time the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the conversion of the entire outstanding principal amount of this Note,
without limitation of such other remedies as shall be available to the Holder of
this Note, the Company will use its best efforts to take such corporate action
as may, in the opinion of counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.

 

8.               Successors and Assigns. Subject to the restrictions on transfer
described in Sections 10 and 11, the rights and obligations of Company and the
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

9.               Waiver and Amendment. Any provision of this Note may be
amended, waived or modified upon the written consent of Company and the holders
of a majority in principal amount of the Notes.

 

-16-

 

10.            Transfer of this Note or Securities Issuable on Conversion
Hereof. With respect to any offer, sale or other disposition of this Note or
securities into which such Note may be converted, the Holder will give written
notice to the Company prior thereto, describing briefly the manner thereof,
together with a written opinion of the Holder’s counsel, or other evidence if
reasonably satisfactory to the Company, to the effect that such offer, sale or
other distribution may be effected without registration or qualification (under
any federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify the Holder that the Holder may
sell or otherwise dispose of this Note or such securities, all in accordance
with the terms of the notice delivered to Company. If a determination has been
made pursuant to this Section 10 that the opinion of counsel for the Holder, or
other evidence, is not reasonably satisfactory to the Company, the Company shall
so notify the Holder promptly after such determination has been made. Each Note
thus transferred and each certificate representing the securities thus
transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company as provided in
the Securities Purchase Agreement. Prior to presentation of this Note for
registration of transfer, the Company shall treat the registered Holder hereof
as the owner and the Holder of this Note for the purpose of receiving all
payments of principal and interest hereon and for all other purposes whatsoever,
whether or not this Note shall be overdue and the Company shall not be affected
by notice to the contrary.

 

11.            Assignment by the Company. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by Company without the prior written consent
of the Holder.

 

12.            Notices. All notices, requests, demands, consents, instructions
or other communications required or permitted hereunder shall in writing and
faxed, mailed or delivered to each party at the respective addresses of the
parties as set forth in the Securities Purchase Agreement, or at such other
address or facsimile number as the Company shall have furnished to Holder in
writing. All such notices and communications shall be effective (i) when sent by
Federal Express or other overnight service of recognized standing, on the
Business Day following the deposit with such service; (ii) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (iii) when
delivered by hand, upon delivery; and (iv) when faxed, upon confirmation of
receipt.

 

13.            Secured Obligation. The obligations of the Company under this
Note are secured by all assets of the Company and pursuant to the Security
Agreement between the Company and the Secured Parties (as defined therein).

 

14.            Pari Passu Notes. This Note ranks pari passu with all other Notes
now or hereafter issued in connection with the Exchange Agreements. The Holder
acknowledges and agrees that the payment of all or any portion of the
outstanding principal amount of this Note and all interest hereon shall be pari
passu in right of payment and in all other respects to the other Notes. In the
event the Holder receives payments in excess of its pro rata share of the
Company’s payments to the holders of all of the Notes, then the Holder shall
hold in trust all such excess payments for the benefit of the holders of the
other Notes and shall pay such amounts held in trust to such other holders upon
demand by such holders.

 

-17-

 

15.            Payment. Payment shall be made in lawful tender of the United
States.

 

16.            Usury. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.

 

17.            Waivers. The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

 

18.            Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of California, without regard to the conflicts of law
provisions of the State of California, or of any other state.

 

[signature page follows]

 

-18-

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

  BALQON CORPORATION,   a Nevada corporation       By:  /s/ Balwinder
Samra                   Balwinder Samra, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-19-

 

Schedule A

 

Certain Senior Indebtedness

 

1.Indebtedness of the Company incurred pursuant to those certain 10% Senior
Secured Subordinated Convertible Debentures initially due on September 30, 2012
issued by the Company pursuant to the terms of the Company’s Confidential
Private Placement Memorandum dated May 25, 2010, as amended by Supplement No. 1
to Confidential Private Placement Memorandum dated July 21, 2010. As of the date
of this Note, there is $775,000 in outstanding principal under these 10% Senior
Secured Subordinated Convertible Debentures.

 

2.Indebtedness of the Company incurred pursuant to the Company’s agreement with
Bridge Bank, National Association, as such agreement may be amended from time to
time.

 

